Citation Nr: 0608541	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 decision that denied service 
connection for arthritis of the low back.  The veteran timely 
appealed.

In March 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.


REMAND

The veteran contends that service connection for a low back 
disability, to include arthritis, is warranted on the basis 
that he first developed low back pain while unloading ships 
and carrying heavy supplies and ammunition during World 
War II in New Zealand, Guadalcanal, New Guinea, Cape 
Gloucester and Talasea, New Britain, and the Russell Islands; 
and that, ever since, he has had intermittent low back pain.  
The veteran also indicated that, on one occasion when 
unloading a ship, a torpedo just missed his crew.  He also 
experienced shelling and firing from the enemy.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Medical records document a current back disability.

The Board notes that service medical records show that the 
veteran complained of pain in his low back when treated for 
pneumonia in February 1945.  His separation examination in 
October 1945 showed a normal spine.

Records reflect that the veteran continued to experience 
attacks of malaria within the first post-service year and in 
1947.  The veteran was noted complain of pain in the back and 
left flank.

The veteran initially worked as a police officer post-
service.  Records show that he suffered a back strain in May 
1959, while carrying a person on a chair to an ambulance.  He 
had recurrences of low back strain in 1962 (carrying a 
stretcher) and in 1963 (back aches and trouble walking).

Records also reflect a ruptured intervertebral disc in 1964, 
and X-ray findings of slight arthritic changes of the dorso-
lumbar junction in 1965.  More recent treatment records 
reflect a long-standing history of degenerative joint disease 
of the lumbar spine, and persistent low back pain.

Under these circumstances, the Board finds that an orthopedic 
examination is needed to determine whether the veteran has a 
low back disability, to include arthritis, that either had 
its onset during service or is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, this matter is hereby REMANDED, for the 
following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to identify all 
current disability underlying the 
veteran's current complaints of low back 
pain; and to determine whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service low back pain suffered by the 
veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claim.

3.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning it 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

